DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
I.	In the claim 1, line 1, delete “it”, and replace it with -- the portable power bank --.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. A portable power bank with card storage function, wherein the portable power bank comprises a portable power bank module and a card case module; the portable power bank module and the card case module are slidably connected via a connector; the portable power bank module is provided with a guiding mounting rod; the guiding mounting rod is mounted in a sliding slot of the connector; the sliding slot is recessed inwards with an opening at each end thereof; the portable power bank module is assembled to the sliding slot via the guiding mounting rod; one side of the card case module is provided with a connecting strap which is hollow inside and opens at both ends; the connecting strap is connected to the connector via a connecting shaft.  

Prior art comprising Roberts (US D911,939) discloses a portable power bank fig. 8 and Shields, Peter Michael (WO 1010/051553) discloses a power bank with a wallet and hinges (paragraphs 0162-0163; figs. 7, 47a).  However, none of the prior art of record discloses the particular arrangement and connection of elements of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STACY WHITMORE/
Primary Examiner, Art Unit 2851                                                                                                                                                                                             June 29, 2022